Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a telephone interview with attorney Justin Brask on July 7, 2021, Attorney indicated that the claims are readable on the embodiment of Figure 5B.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no support for the recitation in each independent claim of the embodiment of Figure 5B having a cylindrical outer surface, first connector and second connector.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ju 2011/0159734 in view of Grube 6811406.
	Regarding claim 1, Ju (Figure 5) substantially discloses the claimed invention, including a transmission line-land grid array (TL-LGA) interconnect, comprising: a vertical portion having a pin 401’ and a cylindrical outer surface 30’, wherein the cylindrical outer surface surrounds the pin, and wherein at least a portion of the cylindrical outer surface is laterally separated from the pin: and a portion having a first connector 20’, a second connector (the uppermost point), and a cantilever, wherein the portion is coupled to the vertical portion.  Grube (front page) discloses a horizontal portion 102 comprising a planar cantilever 106, and to form the portion of Ju between the first connector and the second connector as a horizontal planar cantilever thus would have been obvious, to conserve vertical space.
Regarding claim 2, Ju as modified by Grube results in the horizontal portion being perpendicular to the vertical portion, and wherein the horizontal portion is coupled to the vertical portion with the first connector.
Regarding claim 3, Ju as modified by Grube results in the planar cantilever being coupled to the first connector on one end of the planar cantilever, and the planar cantilever is coupled to the second connector on the opposite end of the planar cantilever.
Regarding claim 5, Ju as modified by Grube results in the planar cantilever has a rectangular shape.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Grube as applied to claim 1 above, and further in view of Eldridge et al .
	It would have been an obvious matter of design to form the first connector and the second connector of Ju (as modified by Grube) with circular shapes.  Eldridge et al (front page) discloses second connector 1352 which has an exposed top surface that is parallel to the planar cantilever 1312, and to .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Grube and Eldridge et al as applied to claim 4 above, and further in view of Hwang et al 9263841.
	Hwang et al (front page) discloses the vertical portion 2,3 is coupled to a solder ball 4, and to couple a solder ball to the vertical portion of Ju (as modified by Grube) thus would have been obvious, for better electrical connection with a pad.  Note that only the interconnect itself is deemed to be positively recited in claims 6-8 (see claim preambles), and thus the applied art need not disclose any structure of the housing body or package.    
Claims 9-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al in view of Ju and Grube.
	Regarding claim 9, Hwang et al (front page) discloses a TL-LGA socket, comprising: a plurality of interconnects 2,3; and a housing body 11 having a top surface and a bottom surface that is opposite from the top surface, wherein the top surface is a conductive layer 13 having a plurality of openings, wherein the vertical portions of the plurality of interconnects are in the housing body in a cascaded (the meaning of which is extremely broad) configuration.  As noted above, Ju as modified by Grube discloses each of the plurality of interconnects includes a vertical portion and a horizontal portion.  It would have been obvious to form the interconnects 2,3 of Hwang et al as taught by Ju (as modified by Grube), to allow better connection to the package.
Regarding claim 10, Grube (Figure 2C) discloses each interconnect has the horizontal portion 102 coupled to the vertical portion 120 and coupled to a pad (only one of many shown) 148 on a package 140.  Hwang et al (front page) discloses a conductive layer 13 over substantially the entire surface of housing body 11, and to provide a conductive base layer over substantially the entire lower 
Regarding claim 11, Hwang et al discloses a plurality of solder balls 4 disposed on the bottom surface of the housing body 11, wherein the plurality of solder balls are coupled to a substrate (PCB, column 1, line 15).
Regarding claim 12, the conductive base layer of Hwang et al (as previously mentioned) must inherently be coupled to a ground reference (to allow the base layer to provide a shielding), and wherein the horizontal portion is parallel to the ground reference of the conductive base layer to create a microstrip.
Regarding claim 13, Hwang et al (as described above) has both the conductive base layer and the conductive layer of the housing body are coupled to ground references (to allow the layers to perform shielding), and wherein the horizontal portion is parallel to the ground references of the conductive base layer and the conductive layer of the housing body to create a stripline.
Regarding claim 14, Ju in view of Grube discloses the claimed subject matter as noted above.  
Regarding claim 16, Hwang et al discloses one or more a plurality of adjacent ground plated-through holes (PTHs) 13 surround a second signal pin 3 to create a second coaxial cable connection, wherein one or more a plurality of adjacent signal pins 3 (not shown) surround the ground PTHs and the second signal pin.
Regarding claim 17, Hwang et al discloses the interconnects 2,3 in the housing body 11 are coupled to the plurality of solder balls 4.
Regarding 18, Ju as modified by Grube discloses the claimed subject matter as noted above.
Regarding claims 19-25, Hwang et al (as modified by Ju and Grube) substantially discloses the claimed invention, including an assembly, comprising: a package substrate (CPU noted above) with an .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al in view of Ju and Grube as applied to claim 14 above, and further in view of Mason 8535093.
Mason (front page) discloses one ground pin 124 surrounding a first signal pin 112 to create a first coaxial cable, and to provide Hwang (as modified by Ju and Grube) with this type of structure thus would have been obvious, to better shield the signal pin(s).
Applicant’s arguments with respect to all of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833